Citation Nr: 1740527	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right leg condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left leg condition.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for obstructive sleep apnea.

4.  Entitlement to service connection for diabetes mellitus, type 2.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for retinopathy.

7.  Entitlement to service connection for erectile dysfunction (ED).

8.  Entitlement to service connection for peripheral vascular disease (PVD).

9.  Entitlement to service connection for coronary artery disease (CAD), also claimed as a heart condition.

10.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), also claimed as a cerebral infarct.

11.  Entitlement to service connection for peripheral neuropathy.

12.  Entitlement to service connection for nephropathy.

13.  Entitlement to service connection for a bladder condition, also claimed as cystopathy.

14.  Entitlement to service connection for hyperlipidemia.

15.  Entitlement to service connection for a lumbar spine condition.

16.  Entitlement to service connection for a cervical spine condition.

17.  Entitlement to service connection for radiculopathy.

18.  Entitlement to service connection for a stomach condition.

19.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that certain issues on appeal were essentially duplicative of one another.  The Veteran filed claims for both cystopathy and a bladder condition, but cystopathy is a form of bladder dysfunction.  He filed claims for a cerebrovascular accident and coronary artery disease, but also a claim for a cerebral infarct claimed as a heart condition.  For the purposes of efficiency, the Board has recharacterized the issues as listed above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left leg disability, sleep apnea, bladder condition, lumbar spine condition, cervical spine condition, radiculopathy, stomach condition, and acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Service connection for a right leg disability was denied in an October 2010 Board decision; evidence received since that time raises a reasonable possibility of substantiating the claim, and the overall weight of the evidence establishes that a right leg length discrepancy, status post fracture of the right femoral neck, and right knee degenerative joint disease are etiologically related to service.

2.  Service connection for a left leg disability was denied in a July 2005 rating decision, but evidence received since that time raises a reasonable possibility of substantiating the claim.

3.  Service connection for sleep apnea was denied in a March 2009 rating decision, but evidence received since that time raises a reasonable possibility of substantiating the claim.

4.  Diabetes mellitus, type 2, is not etiologically related to service.

5.  Glaucoma, retinopathy, erectile dysfunction, peripheral vascular disease, coronary artery disease, residuals of a cerebrovascular accident, peripheral neuropathy, and nephropathy are not etiologically related to service or a service-connected disability.

6.  Hyperlipidemia is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The October 2010 Board decision which did not reopen a claim for service connection for a right leg disability is final, but new and material evidence has been received to reopen the claim, and the criteria for service connection for a right leg length discrepancy, status post fracture of the right femoral neck, and right knee degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 5108 , 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 3.303, 20.1100 (2016).

2.  The July 2005 rating decision which denied service connection for a left leg disability is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108 , 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

3.  The March 2009 rating decision which denied service connection for sleep apnea is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108 , 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

4.  The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for glaucoma, retinopathy, erectile dysfunction, peripheral vascular disease, coronary artery disease, residuals of a cerebrovascular accident, peripheral neuropathy, and nephropathy, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied by an unappealed decision by VA may not thereafter be reopened.  38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, though not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Right Leg

Service connection for a right leg condition was initially denied in an August 1968 rating decision, which the Veteran did not appeal.  He has sought to reopen this claim on several occasions, and it was most recently denied in an October 2010 Board decision on the basis that no new and material evidence had been received since the prior denial.  

Since October 2010, additional evidence has been associated with the claims file.  Specifically, a November 2016 VA opinion noted evidence of right knee trauma in 1966, and that there was evidence the Veteran was put on light duty due to this injury.  Radiological studies also showed evidence of an old trauma with a right tibial shaft deformity, which resulted in right leg shortening.  The examiner concluded that the Veteran's condition was therefore related to service.

This evidence is new, as it was not part of the record at the time of the prior final denial.  It is also material, as it relates to the previously unestablished element of whether the Veteran's diagnosed condition was etiologically related to service.  Based on this new and material evidence, the claim is reopened.  The claim will be adjudicated on the merits further below.

B.  Left Leg and Sleep Apnea

The Veteran was denied service connection for a left leg condition and for obstructive sleep apnea in rating decisions dated July 2005 and March 2009, respectively.  He did not appeal either decision, and therefore they are final.

As noted above, the Veteran's claim for service connection for a right leg disability has been reopened.  Evidence that was previously part of the record links the Veteran's left leg to his right leg.  See August 2010 Private Opinion.  In other words, the reopening of the claim for the right leg condition relates to the previously unestablished element of whether the left leg condition is secondary to a service-connected disability.

Similarly, the August 2010 private opinion stated that the Veteran's various conditions (including his right leg condition) limited his daily activities, and that this regulation of activity presented obstructive sleep apnea as a result of weight gain.  During the pendency of the Veteran's claim, VA's Office of General Counsel (OGC) issued an opinion which, in part, stated that obesity may serve as an "intermediate step" between a service-connected disability and a current disability.  See VAOPGCPREC 1-2017.  In light of the reopening of the Veteran's right leg claim, the OGC opinion, and the other orthopedic claims being remanded, the Board finds that reopening of the Veteran's claim for sleep apnea is also appropriate.

However, both the left leg and sleep apnea claims require further development before they can be adjudicated on the merits.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Right Leg

With regard to current disabilities, a March 2005 VA examination diagnosed the Veteran with a right leg length discrepancy, status post fracture of the right femoral neck, and a February 2012 VA examination diagnosed right knee degenerative joint disease.

With regards to service, private records from February 1969 discuss the Veteran's pre-service history of a right lower extremity disability.  He was admitted in June 1961 for a closed fracture of the right femur and underwent an operation.  By September, he was doing well with some residual stiffness in the right knee.  By December, his fracture was healed and his gait was normal.  In December 1963, he was noted to have pelvic asymmetry.

During his December 1965 service induction examination, the Veteran reported a history of a right hip fracture four years earlier.  The examination itself was normal, and a notation on the medical history report noted "no sequelae."

In hearing testimony and other statements, the Veteran reported that he had no problems related to his right leg during service until he injured his right knee while jumping off a trailer.  Service treatment records from March 1967 show treatment for a right knee sprain as well as complaints of right hip pain.  Those records also show he reported a history of a right hip fracture during a motor vehicle accident at age 14.  He stated that he had been placed in a non-weight bearing cast.  He reported pain in his right thigh and right knee since that time, and that his right leg was shorter than the left.  An examination noted normal hip flexors and adductors.  Abductors were graded as good.  There was full range of motion of the hip and knee, and a generally unremarkable examination except for a shortening of the right leg.  The Veteran was placed on an L-3 profile for malunion of a right subtrochanteric fracture.  In June 1967, his profile was updated to include an old tear of the right anterior and posterior cruciate ligaments.  In July 1967, the Veteran received physical therapy for strengthening his quadriceps but still complained of right thigh and knee pain.  He was noted to have instability of the cruciates and was placed on a permanent profile, which was updated to include a shorter right leg.  During his October 1967 separation examination, the Veteran reported pain in his right knee.

Generally, a veteran is presumed to have entered service in sound condition except for conditions noted at the time of enlistment.  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In this case, while the Veteran reported a history of a right hip fracture during his induction examination, the actual examination report indicates normal findings, and the attending physician stated that there were no sequelae.

When a veteran is presumed sound upon enlistment, the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231 (2012).

The evidence in this case clearly and unmistakably demonstrates that the Veteran had a preexisting right leg disability prior to service, based on the thorough February 1969 discussion of the pre-service right leg injury and treatment, the history provided by the Veteran during service, and the physical findings recorded during service.

However, the evidence is not clear and unmistakable that his condition was not aggravated by service.  In other words, it is not "undebatable" that the Veteran's preexisting right leg disability did not increase in severity or worsen during his period of service.  As discussed above, the Veteran's induction examination was normal, the examining physician noted "no sequelae" from the Veteran's history of a hip fracture, and the Veteran apparently performed his duties in service through March 1967 without difficulty or documented complaints.  However, following his knee sprain that month, he had documented pain in his right hip and knee, as well as instability of the cruciates, for the remainder of service, to the point where he was placed on a permanent physical profile.  At the time of his discharge, he continued to report pain.

Because it is not clear and unmistakable that the Veteran's right leg disability was not aggravated, the second prong to rebut the presumption of sound condition has not been met.  As a result, the Veteran is presumed to have been sound when he entered service.

Given that he entered service in sound condition, service treatment records documenting his right lower extremity problems establish the in-service incurrence element of his claim.

Finally, an August 2010 private opinion and November 2016 VA opinion linked the Veteran's conditions to his period of service, and there are no competent medical opinions to refute these conclusions.  As a result, service connection for a right leg length discrepancy, status post fracture of the right femoral neck, and right knee degenerative joint disease, is warranted.


B.  Diabetes

VA examination reports and outpatient treatment records reflect a diagnosis of diabetes mellitus, type 2, since at least August 2002.  Therefore, a current disability has been established.

However, service treatment records are negative for any complaints, treatment, or diagnoses relating to diabetes.  The Veteran's December 1965 induction examination and October 1967 separation examination found no relevant abnormalities, and the Veteran did not report any relevant symptoms on the accompanying medical history reports.  He has not otherwise asserted that diabetes had its onset during service or within one year of his discharge.  Therefore, element (2) of service connection, an in-service incurrence, has not been met.

Notably, an August 2010 private opinion stated that it was more probable than not that the Veteran's diabetes was related to service.  However, there is no rationale or explanation to support this conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  This is particularly relevant given the lack of any in-service incurrence of the condition, as noted above.  Therefore, the Board assigns no probative value to the August 2010 opinion.

In sum, the evidence is against a finding that the Veteran's current diabetes was incurred in or is otherwise etiologically related to his period of active service.  Therefore, service connection is not warranted.

C.  Conditions Associated With Diabetes

The August 2010 private opinion, as well as various outpatient records, state that the Veteran's glaucoma, retinopathy, erectile dysfunction, peripheral vascular disease, coronary artery disease, cerebrovascular accident (stroke), peripheral neuropathy, and nephropathy are all associated with his diabetes.  Because service connection for diabetes has not been established, service connection for these conditions as secondary to diabetes is also not appropriate.

The Board has considered whether any of these conditions are directly related to service.  However, service treatment records do not contain any entries relevant to these conditions, and the Veteran has not otherwise asserted that any of these conditions during service or within one year of discharge.  Therefore, service connection on a direct basis is not warranted.

D.  Hyperlipidemia

The Veteran has claimed service connection for hyperlipidemia, which is a general term for elevated concentration of any or all of the lipids in the plasma.  See Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007).  In other words, it is an abnormal laboratory finding, and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (noting that abnormal laboratory results are not, in and of themselves, disabilities under the rating schedule).


ORDER

The claim for service connection for a right leg condition is reopened, and service connection for a right leg length discrepancy, status post fracture of the right femoral neck, and right knee degenerative joint disease is granted.

The claim for service connection for a left leg condition is reopened; the appeal is granted to this extent only.

The claim for service connection for obstructive sleep apnea is reopened; the appeal is granted to this extent only.

Service connection for diabetes mellitus, type 2, is denied.

Service connection for glaucoma is denied.

Service connection for retinopathy is denied.

Service connection for erectile dysfunction is denied.

Service connection for peripheral vascular disease is denied.

Service connection for coronary artery disease is denied.

Service connection for residuals of a cerebrovascular accident is denied.

Service connection for peripheral neuropathy is denied.

Service connection for nephropathy is denied.

Service connection for hyperlipidemia is denied.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the remaining claims on appeal.  As noted above, service connection for disabilities of the right leg has been granted.  The Veteran has asserted that service connection for several other conditions is warranted as secondary to the right leg.  However, the Board finds that competent medical examinations and opinions are necessary in order to determine whether such etiological relationships are present.

Moreover, there is in-service evidence relating to the Veteran's claims for a bladder condition, stomach condition, and acquired psychiatric condition, and examinations are necessary to address the relationship, if any, between current conditions and these in-service occurrences.

Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to obtain evidence as to the current nature and etiology of his claimed left leg disability.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

A.  What are the current left leg and left knee diagnoses?

B.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the Veteran's  right leg length discrepancy and/or right knee degenerative joint disease?

C.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by (i.e. worsened) the Veteran's right leg length discrepancy and/or right knee degenerative joint disease?

In addressing these questions, the examiner's attention is directed to the following evidence:

i.  VA records dated March 2004 state the Veteran's knee problems are related to previous trauma and leg length discrepancy.

ii.  Private records dated April 2004 show the Veteran complained of pain on the left side after a left-sided impact from a March 2004 motor vehicle accident.  May 2004 records include a normal left knee x-ray.  No effusions were present.

iii.  An August 2010 private opinion stated that, due to the Veteran's right knee problem, he developed significant weight-bearing difficulties affecting his left knee.

iv.  A September 2012 VA examination diagnosed a left meniscal injury.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2.  Schedule the Veteran for a VA examination to obtain a medical opinion addressing the current nature and etiology of his claimed lumbar spine disability.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

A.  What are the current lumbar spine diagnoses?

B.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the Veteran's right leg length discrepancy, right knee degenerative joint disease, and/or left knee condition?

C.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by (i.e. worsened) the Veteran's  right leg length discrepancy, right knee degenerative joint disease, and/or left knee condition?

D.  Does the Veteran have radiculopathy associated with any current lumbar spine condition?

In addressing these questions, the examiner's attention is directed to the following evidence:

i.  Private records dated April 2004 show the Veteran complained of back pains since a March 2004 motor vehicle accident.  X-rays from May 2004 noted demineralized bone structures, straightened lordosis, mild tilting of the spine, and mild degenerative changes.

ii.  A June 2004 VA examination diagnosed severe osteoporosis of the spine.

iii.  Electromyography and nerve conduction studies from September 2005 diagnosed left L5-S1 radiculopathy.

iv.  An October 2005 private MRI documented central disc protrusion at L4-L5, left paracentral disc protrusion at L5-S1, and degenerative facet joint disease.

v.  An August 2010 private opinion stated that, due to the Veteran's knee problems, he has bad posture, loss of correct alignment, and loss of lumbar lordosis, putting more stress on one side of the vertebra than the other.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Schedule the Veteran for a VA examination to obtain medical evidence addressing the current nature and etiology of his claimed cervical spine disability.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

A.  What are the current cervical spine diagnoses?

B.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the Veteran's right leg length discrepancy, right knee degenerative joint disease, and/or left knee condition?

C.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by (i.e. worsened) the Veteran's right leg length discrepancy, right knee degenerative joint disease, and/or left knee condition?

D.  Does the Veteran have radiculopathy associated with any current cervical spine condition?

In addressing these questions, the examiner's attention is directed to the following evidence:

i.  Private x-rays from May 2004 noted demineralized bone structures, straightened lordosis, osteophytes, calcification of the annulus, and mild scoliosis.

ii.  Electromyography and nerve conduction studies from September 2005 diagnosed left C5-C6 radiculopathy.

iii.  A November 2005 private MRI documented straightening, a small left paracentral disc herniation at C5-C6, a bulging disc at C3-C4, and diffuse mild chronic degenerative joint disease and degenerative disc disease.

iv.  An August 2010 private opinion stated that, due to the Veteran's knee problems, he has bad posture, loss of correct alignment, and loss of cervical lordosis, putting more stress on one side of the vertebra than the other.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4.  Schedule the Veteran for a VA examination to obtain medical evidence addressing the nature and etiology of his claimed bladder dysfunction disability.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

A.  What are the current bladder diagnoses?

B.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

In addressing these questions, the examiner's attention is directed to the following evidence:

i.  Service treatment records dated January 1967 show the Veteran reported burning with urination 5 to 6 times a day.  Urinary analysis was normal.

ii.  Service treatment records dated October 1967 show complaints of a urethral discharge.  The Veteran reported no sexual contact in over a month, and a smear was negative.  The impression was "no evidence of venereal disease."

iii.  In the medical history report accompanying the Veteran's October 1967 separation examination, he reported blood in his urine.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

5.  Schedule the Veteran for a VA examination to obtain evidence addressing the current nature and etiology of his claimed stomach disability.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

A.  What are the current stomach diagnoses?

B.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

In addressing these questions, the examiner's attention is directed to the following evidence:

i.  Service treatment records dated March 1967 show a diagnosis of gastroenteritis.

ii.  An October 1967 separation examination is negative for any complaints or findings related to a stomach disorder.

iii.  An August 2010 private opinion references a diagnosis of gastroparesis.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

6.  Schedule the Veteran for a VA examination to obtain evidence addressing the current nature and etiology of his claimed psychiatric disability.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

A.  What are the current psychiatric diagnoses?

B.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

C.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the Veteran's other health conditions?  If so, which ones?

D.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by (i.e. worsened) the other health conditions?  If so, which ones?

In addressing these questions, the examiner's attention is directed to the following evidence:

i.  Service treatment records dated December 1966 show the Veteran was in a bar speaking of his home in Puerto Rico.  He got excited and fainted (possible hyperventilation?).  He woke up wild and fighting, and was subdued by friend and brought in for treatment.  He was noted to be "quieting down nicely" and resting comfortably.  The impression was hysterical reaction.

ii.  VA records dated November 2000 note a history of recurrent depressive episodes for 10 years.

iii.  Private records dated April 2004 show the Veteran complained of anxiety since a March 2004 motor vehicle accident.

iv.  A June 2004 VA examination diagnosed depressive disorder.

v.  An August 2010 private opinion noted that Veteran had depressed mood, low energy, decreased interest and concentration, and other symptoms secondary to his other health conditions.

iv.  A February 2012 VA examination found that the Veteran did not have a currently diagnosed psychiatric condition.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

7.  Schedule the Veteran for a VA examination to obtain medical evidence addressing the current nature and etiology of his claimed sleep apnea.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

A.  Does the Veteran have a diagnosis of sleep apnea?

B.  Is the Veteran obese?

C.  If the answers to questions A and B are both yes, is obesity a substantial factor in causing sleep apnea?

D.  Did any of the Veteran's orthopedic disabilities (right knee, left knee, lumbar spine, cervical spine) cause him to become obese through limitations on activity or another reason?  If so, which ones?

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

8.  Following completion of the above, readjudicate the Veteran's claims for service connection for a left leg condition, sleep apnea, lumbar spine condition, cervical spine condition, radiculopathy, bladder condition, stomach condition, and acquired psychiatric condition.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


